DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 45 recites the broad recitation said containers are made of a textile material, and the claim also recites preferably in the form of bags or stockings of textile material which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. (WO 99/20384 A1).
	Regarding claim 23, Bolz et al. discloses a catalytic reactor (10), comprising: a catalytic bed suitable for a chemical reaction of conversion of a gaseous charge into a gaseous product, said catalytic bed having an annular-cylindrical geometry, said catalytic bed including at least one collector (12, 13, 18) made with a gas-permeable cylindrical wall; wherein said at least one collector (12, 13, 18) includes at least one annular layer (14) of a first granular material that includes a catalyst adapted to catalyse said reaction of conversion, and at least one annular layer (16) of a second granular material; wherein said at least one collector (12, 13, 18) includes an outlet collector (12) and said layer (16) of second granular material is adjacent to and in contact with said outlet collector (12), so that said layer (14) of first granular material is separated from the collector by the layer (16) of second granular material (see Abstract; figure and page 2, line 3 through page 6, line 12).
Bolz et al. fails to disclose a catalytic reactor wherein the second granular material is coarser than the first granular material, the second granular material having a larger particle size than the first granular material.
However, Bolz et al. discloses that the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; and for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed (see page 5, lines 23-30).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bolz et al. such that the second granular material is coarser than the first granular material, the second granular material having a larger particle size than the first granular material to improve the flow distribution of the feedstream through the catalyst beds.
	Regarding claims 24 and 27, Bolz et al. discloses a catalytic reactor wherein said outlet collector (12) is an inner collector; and wherein the second granular material includes a catalyst adapted to catalyse said reaction of conversion (see Abstract; figure and page 2, line 3 through page 6, line 12).
	Regarding claim 25, Bolz et al. discloses a catalytic reactor further comprising: an outer collector (13) and an inner collector (15); and wherein said outer and inner collectors (13, 15) are cylindrical, coaxial, and gas-permeable (see Abstract; figure and page 2, line 3 through page 6, line 12).
	Bolz et al. fails to discloses a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material.
	However, Bolz et al.  discloses at least two distinct catalyst beds, each of the at least two catalysts in the beds catalyzing different reactions; the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed; and multiple, distinct catalyst beds.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material, since applicant has not disclosed that having a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material.
	Regarding claim 26, Bolz et al. fails to disclose a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed, since applicant has not disclosed that having a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein one of said outer collector or said inner collector operates as distributor of a gaseous flow of reagents entering the catalytic bed, and the other of said outer collector or said inner collector collects a gaseous flow of reaction products exiting the catalytic bed.
	Regarding claim 28, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size, since applicant has not disclosed that having a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material and the second granular material include catalysts of the same composition and differ only by the particle size.
	Regarding claim 29, Bolz et al. fails to explicitly disclose a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material, since applicant has not disclosed that having a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein an average size of the particles of the first granular material is 10% to 80% of the average size of the particles of the second material.
	Regarding claim 30, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm, since applicant has not disclosed that having a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the second granular material has a particle size from 1.5 mm to 3 mm.
Regarding claim 31, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the particle size is from 2 mm to 3 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the particle size is from 2 mm to 3 mm, since applicant has not disclosed that having a catalytic reactor wherein the particle size is from 2 mm to 3 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the particle size is from 2 mm to 3 mm.
Regarding claim 32, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm, since applicant has not disclosed that having a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material has a particle size from 0.5 mm to 2 mm.
Regarding claim 33, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm, since applicant has not disclosed that having a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the particle size is from 0.5 mm to 1.5 mm.
Regarding claim 34, Bolz et al. fails to explicitly disclose a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material, since applicant has not disclosed that having a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor further comprising at least one additional gas-permeable wall that defines a separation surface between a layer of the first granular material and a layer of the second granular material.
	Regarding claim 35, Bolz et al. fails to explicitly disclose a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material, since applicant has not disclosed that having a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein said at least one additional gas-permeable wall is impermeable to the second granular material.
Regarding claim 36, Bolz et al. disclose a catalytic reactor further comprising: an outer collector (13) and an inner collector (15); and wherein said outer and inner collectors (13, 15) are cylindrical, coaxial, and gas-permeable (see Abstract; figure and page 2, line 3 through page 6, line 12).
Bolz et al. fails to explicitly disclose a catalytic reactor wherein said outer and inner collectors including two annular layers of said second granular material; wherein a first layer of said second granular material is in contact with the outer collector and a second layer of said second granular material is in contact with the inner collector; wherein the layer of the first granular material is a central layer located between said first layer and second layer of the second granular material; an outer gas-permeable separation wall close to the outer collector and an inner gas- permeable separation wall close to the inner collector; wherein the first layer of said second granular material is located between said outer separation wall and said outer collector; wherein the second layer of said second granular material is located between said inner separation wall and said inner collector; and a layer of said first granular material between said outer separation wall and inner separation wall.
	Regarding claim 37, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material.
It would have been an obvious matter of design choice to have a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material, since applicant has not disclosed that having a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the outer collector and the inner collector have surface gas passages which are smaller than an average size of the particles of the second granular material, but larger than an average size of the particles of the first granular material.
Regarding claim 38, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness, since applicant has not disclosed that having a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the annular layer or each annular layer of second granular material has a constant radial thickness.
	Regarding claim 39, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material, since applicant has not disclosed that having a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the mass of the second granular material is not greater than 20% of the mass of the first granular material.
	Regarding claim 40, Bolz et al. fails to explicitly disclose a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen.
	It would have been an obvious matter of design choice to have a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen, since applicant has not disclosed that having a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen solves any stated problem or is for any particular purpose and it appears that the invention would perform well with a catalytic reactor wherein the first granular material and the second granular material include catalysts suitable for the synthesis of ammonia from a make-up gas containing hydrogen and nitrogen.

Allowable Subject Matter
Claims 47-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 47-48, Bolz et al. fail to disclose or suggest a catalytic reactor further comprising a gas- permeable permanent separation wall that defines a separating surface between the layer of the first granular material and the layer of the second granular material, wherein the gas-permeable permanent separation wall is designed for permanent operation and adapted to withstand conditions inside the catalytic bed; and further comprising a gas- permeable temporary or non-permanent separation wall that defines a separating surface between the layer of the first granular material and the layer of the second granular material, wherein said gas-permeable temporary or non-permanent separation wall is capable of being disassembled or is made of a material that degrades or dissolves inside the catalytic bed during operation of the catalytic bed.
Claims 41-44 and 46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Bolz et al. (WO 99/20384 A1).
	Regarding claim 41, Bolz et al. discloses a method for loading a fine catalyst inside a catalytic bed (14,16) of a chemical reactor (10), wherein a volume available to the fine catalyst is bounded by an outer collector (13) and an inner collector (12), wherein the outer collector (13) and the inner collector (12) are coaxial and concentric gas-permeable cylindrical walls, the method comprising: forming a first annular layer (16) of a granular material adjacent to the outer collector (13), forming a second annular layer (16) of said granular material disposed around the inner collector (12); and forming an annular layer of said fine catalyst between said first layer (16) and second layer (14) of granular material (see Abstract; figure and page 2, line 3 through page 6, line 12), since Bolz et al. discloses at least two distinct catalyst beds, each of the at least two catalysts in the beds catalyzing different reactions; the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds; for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed; and multiple, distinct catalyst beds (see page 5, lines 23-30).
	The prior art references fail to disclose or suggest a method forming an annular layer of said fine catalyst between said first layer and second layer of granular material, wherein said granular material having a particle size larger than the fine catalyst.
	Claims 42-44 and 46 depend on claim 41.

Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive.
	Regarding claim 23, the applicant argues that the motivation to modify the teaches of Bolz et al. was based solely from the applicant’s specification, since the present application is completely silent about the fact that a second granular material having a larger particle size than a first granular material improved flow distribution.
	The Office disagrees.
	The claim may not specifically state that a second granular material having a larger particle size than a first granular material improved flow distribution; however, the claim cites “wherein the second granular material is coarser than the first granular material, the second granular material having a larger particle size than the first granular material” (see lines 8-9).
	Bolz et al. does not explicitly disclose the second granular material is coarser than the first granular material; however, Bolz et al. discloses that the particle geometries of the catalysts, such as particle average diameter and shape, may be selected to improve the flow distribution of the feedstream through the catalyst beds and  that the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed (see page 5, lines 23-30).
The motivation for the modification of the coarseness and size of the first and second granular materials (particle geometries of the catalyst) of Bolz et al. was improved flow distribution, since Bolz et al. discloses that the particle geometries of the catalysts, such as particle average diameter and shape (size and coarseness), may be selected to improve the flow distribution of the feedstream through the catalyst beds; for example, the catalyst particles in the second catalyst bed may be selected to be somewhat smaller than those in the first catalyst bed, such that the tighter packing of particles obtained in the second catalyst bed creates a slight back-pressure in the first catalyst bed; and in this manner, the flow of the feedstream through the first catalyst bed is slightly impeded and the feedstream is more thoroughly distributed in the first catalyst bed, resulting in longer contact with the catalyst and more complete reaction (see page 5, lines 23-30) such that when the second granular material is coarser than the first granular material, the second granular material having a larger particle size than the first granular material, the freestream is more thoroughly distributed in the second granular material than the first granular material, resulting in longer contact with the catalyst and more complete reaction.
The applicant argues that the teachings of Bolz et al. of “tighter packing of particles” (see page 5, lines 23-30) is the opposite of the applicant’s claimed invention.
	The Office agrees; however, that is just one examples of selecting different particle geometries to improve the flow distribution of the feedstream through the catalyst beds.
	The applicant argue that the claimed invention solves a problem that is clearly different from the motivation asserted.
	Fine particles seems to be fine in comparison to the coarser particles. Modify the catalyst to improve flow distribution inherently solve the problem of clogging caused by the finer particles.
	The applicant argue that Bolz et al. does not contain a specific pointer for addressing particle size only.
	Because the claim limitation cites coarseness and size of the granular material, the Office is unclear of what can be gleamed from forcing of the particle size only.
	The applicant argues that Bolz et al. teaches away from the claimed invention.
	The Office disagrees, sine the claimed invention and Bolz et al. related to the particle geometries of two catalyst beds.
 	Claims 47-48 are new.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774